WINTERSHEIMER, Justice.
This appeal is from a final order of the Judicial Retirement and Removal Commission finding Mason Circuit Judge Richard L. Hinton guilty of violating SCR 4.300, Canon 3 A(3) of the Code of Judicial Responsibility. The Commission ordered a public censure.
The question presented is whether the record supports the finding that the judge acted in an undignified, discourteous or impatient manner toward Lexington attorney Jerry Anderson.
Judge Hinton was presiding over the murder trial of Patrick S. Huron in 1991. The homicide arose from a fight and a shooting at a Mason County bar in which a woman bystander was killed. Virgil Der-mon, his wife Shirley and their son Troy were present at the bar when the shooting occurred. The fatal bullet was fired from Virgil Dermon’s gun which he had brought to the bar. He had given a statement to police in which he admitted he had fired the gun that night into the floor at the bar. Several months prior to the murder trial, the Dermons retained Lexington attorney Anderson to protect their rights in regard to the incident. Before trial, Anderson called the Commonwealth Attorney and defense counsel to inform them that he would be representing the Dermons as witnesses and that Virgil would be claiming a Fifth Amendment right not to testify at trial and that his wife Shirley would be claiming a spousal privilege not to testify.
Late on the first day of trial, Judge Hinton was informed by the prosecutor that some witnesses were going to refuse to testify on the grounds that it might incriminate them. Judge Hinton then examined proposed witness Shirley Dermon, who he advised to be present the next morning prepared to testify. Judge Hinton also examined proposed witness Virgil Der-mon and advised Dermon that he should testify as to what happened up to Midnight at the bar, and then he would consider witness immunity on a question-by-question basis.
Lawyer Anderson arrived the next morning shortly before 11 o’clock and in the midst of a 10-minute recess. When Anderson was advised that his client Shirley had already been jailed for contempt, he approached Judge Hinton in the courthouse county law library. Judge Hinton refused to discuss the matter at that time.
Judge Hinton returned to the courtroom and a trial resumed with a bench confer*758ence with trial counsel concerning the testimony of Virgil who was to be the next witness. During the bench conference, Anderson approached the bench and a verbal exchange occurred between the judge and Anderson. At the conclusion of the less than 2-minute exchange, the trial judge held Anderson in contempt and sentenced him to three days in jail. Anderson was released from jail shortly before 3 p.m.
Virgil Dermon did not testify at the January trial which ended when a mistrial was declared because the jury would not agree on a verdict. At the second trial, Virgil testified under a grant of immunity, and Huron was eventually convicted of reckless homicide and sentenced to five years imprisonment.
Lawyer Anderson made a formal complaint before the Judicial Retirement and Removal Commission on April 25, 1991. After a preliminary investigation, the Commission charged Judge Hinton with violating SCR 4.020(1)(b)(i), SCR 4.020(1)(b)(v) and SCR 4.300, Canons 1, 2 A and 3 A(2, 3 & 4) of the Code of Judicial Conduct. After considering the evidence, the Commission dismissed charges relating to alleged violations of Canons 1, 2, 3 A(2) and 3 A(4). The Commission unanimously found that Judge Hinton manifested a predetermination to ignore Anderson’s legal representation of the witnesses and that he summarily jailed Anderson who was only trying to represent his clients and make a record. The Commission concluded that the only violation was the summary jailing of Anderson for contempt and that the judge was required to be patient, dignified and courteous in his treatment of lawyers. The Commission states in its brief that no violation would have been found under the circumstances if it were not for the summary jailing of Anderson.
The standard of review on appeals from the Judicial Retirement and Removal Commission is that the Supreme Court must accept the findings and conclusions of the commission unless they are clearly erroneous; that is to say, unreasonable. Wilson v. Judicial Retirement and Removal Commission, Ky., 673 S.W.2d 426 (1984); SCR 4.290.
The record does not support a finding by the Commission that Judge Hinton acted in an undignified, discourteous or impatient manner toward Anderson in such a degree as to require public censure. The findings and conclusions of the Commission were clearly erroneous.
It was Anderson who failed to attend a hearing conducted by Judge Hinton which was intended to protect the rights of the witnesses who were clients of Anderson. Judge Hinton was not required to relax the local rules of conduct so as to permit Anderson to participate in the hearing regarding the testimony. It is the obligation of counsel to be prepared on all local and general rules. Judge Hinton did not breach any duty when he refused to permit Anderson to make an ex parte argument during the trial recess on the morning of the second day of trial. The trial judge has both the duty and the discretion to control the courtroom. The record here does not clearly or convincingly demonstrate that Judge Hinton violated any of the judicial standards of conduct.
Anderson interrupted a colloquy between trial counsel and the trial judge. A review of part of the exchange between Hinton and Anderson indicates that it was Anderson who persisted.
Mr. Anderson: That’s fine. I want the record to be clear.
The Court: It is clear, but if you continue I will hold you in contempt of court.
Mr. Anderson: That’s fine. Are you telling me to leave the courtroom?
The Court: I am.
Mr. Anderson: Okay.
The Court: Not to leave the courtroom, but leave the bench; you are not a party to this trial.
Mr. Anderson: And I cannot advise my client?
The Court: You have had much opportunity to do that; you have already done it.
Mr. Anderson: I can’t advise my client?
The Court: You may leave the court area — or leave the bar.
*759Mr. Anderson: Okay. I will have to advise my client.
The Court: Do you hear me?
Mr. Anderson: I do. I am going to leave but I need to advise my client not to answer any questions.
The Court: You have already done that.
Mr. Anderson: —Unless I am here. No. The Court: Go.
After an exchange of nine more comments, the trial judge advised Anderson that he was in contempt of court and sentenced him to three days in jail.
It is the responsibility of the trial judge to maintain control of the courtroom and sometimes that must be done by a legitimate exercise of the contempt power.
The decision by Judge Hinton not to permit Anderson to appear on behalf of the witnesses after Anderson had failed to comply with local rules of procedure by filing an entry of appearance or pretrial motion was not arbitrary. His subsequent decision to hold Anderson in contempt was the result of judicial discretion; there was no abuse of discretion. The proper remedy for correcting an alleged abuse of discretion is by appeal. Anderson, as a nonparty contemner, could have sought review by means of appeal but he did not do so.
Although there are no Kentucky cases directly on point, the Oregon case of In re Conduct of Gustafson, 305 Or. 655, 756 P.2d 21 (1988) indicates that public censure is appropriate where a judge is guilty of repeated instances of willful misconduct. Here there is nothing in the record to indicate that this is anything other than an isolated incident provoked by persistent counsel. There is no record of prior wilful misconduct of any kind by Judge Hinton.
The Commission did not find the trial judge had engaged in a pattern of impatient, undignified or discourteous conduct so as to merit public censure. Cf. In re Rasmussen, 43 Cal.3d 536, 236 Cal.Rptr. 152, 734 P.2d 988 (1987). We are not persuaded by the one case the Commission cites, In re Sheppard, 815 S.W.2d 917 (Tex.Spec.Ct.Rev.1991), which disciplined a judge by means of public censure for an isolated incident which occurred outside the courtroom. The audio tapes in this case reveal that the exchange between Anderson and Judge Hinton never went beyond normal conversational tone. In view of the fact that this is the first report of alleged misconduct, we believe that public reprimand is an inappropriate sanction.
A review of the record on appeal indicates that the decision of the Commission was based on findings and conclusions which were clearly erroneous or unreasonable under all the circumstances, and the penalty of public censure was unreasonable. Pursuant to the authority vested in the Supreme Court of Kentucky upon review of a decision of the Judicial Retirement and Removal Commission as set out in SCR 4.290(5), the order of the Commission is set aside.
STEPHENS, C.J., and COMBS, REYNOLDS and SPAIN, JJ., concur.
LEIBSON, J., dissents by separate opinion in which LAMBERT, J., joins.